DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Applicant's election with traverse of Invention I, Claims 2-7, 9-19 in the reply filed on 04/26/2022 is acknowledged.  The traversal is on the ground that the method of invention II shares similar structure to the device of Invention I and is tailored to make the product of claim 3, therefore the two inventions are “inextricably linked”. This is not found persuasive because even though the inventions may be linked, there will be a serious search burden and consideration between the inventions. The different classification between invention I and II will require a search burden. Further the device  of claim 2 is narrow than the device that is made in invention II, i.e. the ends of the wires are converged at the second end of the base body only in invention I, but not necessarily only in invention II. Therefore, even though the inventions are linked the entire scope of invention I is not included in invention II. Further, the different classification will require a serious a search burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 3, 6, 7 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent 6,086,577 to Ken. 
As to claim 2, Ken discloses a base body for a medical implantable device (100, figure 1a,b), the base body having a first end (bottom of device as seen in figure 1a) and a second end (top of device as seen in figure 1a), the base body comprising: a braiding made of wires (102, based on the over/under arrangement of the arrays 102, the device can read on a “braiding”, figure 1a,b, col. 5 ll. 65- col. 6 ll. 32), each wire having a length extending between two ends, the braiding having a sack-form (figure 1a), wherein, the wires are intertwined from a middle region (110, figure 1a,b) of said length in a direction outward from a center region of the first end of said base body towards the second end of said base body, and wherein said ends of said wires are converged at said second end of said base body only (figure 1a,b).  
As to claim 3, Ken discloses the first end of the base body comprises a braided wall at the first end of the braiding (figure 1b). 
As to claim 6, Ken discloses the braiding is free of discontinuities resulting a continuous surface (figure 1b).
As to claim 7, Ken discloses the all ends of the braiding are welded together at said second end of the base body (col. 8 ll. 32-33, the welding can be applied to the embodiment of figure 1a,b).
Claims 2-6, 9, 10, 12-19 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent Publication 2004/0172056 to Guterman.
As to claim 2, Guterman discloses a base body for a medical implantable device (10, figure 1-5), the base body having a first end (distalmost end, towards the left, figure 1, paragraph 62) and a second end (proximal most end, towards the right, figure 1, paragraph 62), the base body comprising: a braiding made of wires (paragraph 62, 62), each wire having a length extending between two ends, the braiding having a sack-form (figure 1, the loop 26 can read on a sack), wherein, the wires are intertwined from a middle region (distalmost end, figure 1) of said length in a direction outward from a center region of the first end of said base body towards the second end of said base body, and wherein said ends of said wires are converged at said second end of said base body only (figure 1, the ends of the loop 26 converge only at the second end).  
As to claim 3, Guterman discloses the first end of the base body comprises a braided wall at the first end of the braiding (figure 1).
As to claims 4, 5, Guterman discloses the braiding has a completely closed braided wall and a continuous surface at the first end of the braiding (figure 1).
As to claim 6, Guterman discloses the braiding is free of discontinuities resulting a continuous surface (figure 1).
As to claim 9, Guterman discloses an implantable occlusion device (10, paragraph 19) made from a base body having a first end (distalmost end, towards the left, figure 1, paragraph 62,) and a second end (proximal most end, towards the right, figure 1, paragraph 62,) the base body comprising a braiding made of wires (paragraph 62,63), each wire having a length with a middle region and two ends (figure 1); wherein the wires are intertwined from their middle region (left side of loop 26, figure 1) and braided in a direction outward from a center region of the first end towards the second end (figure 1); wherein the base body is heat set into a suitable form for said implantable occlusion device (paragraph 63); and, wherein ends of the wires converge at the second end in a fixation (24, figure 1, the ends of the loop 26 converge to wire 24).
As to claim 10, Guterman discloses the first end comprises a proximal retention area (figure 1, paragraph 62) and wherein the second end comprises a distal retention area when the implantable occlusion device is heat set (paragraph 63). The proximal and distal ends can be retained in their position to be able to read on the claim limitations.  
As to claim 12, Guterman discloses the first end of the base body comprises a braided wall at the first end of the braiding (figure 1).
As to claims 13, 14, Guterman discloses the braiding has a completely closed braided wall and a continuous surface at the first end of the braiding (figure 1).
As to claim 15, Guterman discloses the braiding is free of discontinuities resulting a continuous surface (figure 1).
As to claims 16-19, Guterman discloses the implantable occlusion device is an ASD, PFD, PDA, VSD occlusion device (paragraph 19). Since the claims are device claims and cannot positively recite tissue, the device is capable of occluding multiple defects. 
Claims 2-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 6,334,864 to Amplatz.
As to claim 2, Amplatz discloses a base body for a medical implantable device (14, figure 3), the base body having a first end (where 16 is located, figure 3) and a second end (where 32 is located, figure 3), the base body comprising: a braiding made of wires (13, figure 1, col. 4 ll.8-15), each wire having a length extending between two ends (figure 3, col. 4 ll. 8-15), the braiding having a sack-form (figure 3), wherein, the wires are intertwined from a middle region (where 32 is, if all ends are clamped at 16, col. 4 ll. 8-15) of said length in a direction outward from a center region of the first end of said base body towards the second end of said base body, and wherein said ends of said wires are converged at said second end of said base body only (16, figure 3, col. 4 ll. 8-15).  
As to claim 3, Amplatz discloses the first end of the base body comprises a braided wall at the first end of the braiding (32, figure 2,7, col. 5 ll. 15-30, the disc 32 is occludes the opening so will be a braided wall). 
As to claims 4, 5, Amplatz discloses the braiding has a completely closed braided wall and a continuous surface at the first end of the braiding (32, figure 2,7, col. 5 ll. 15-30, the disc 32 is occludes the opening, and as seen in figure 2, will be a closed braided wall).
As to claim 6, Amplatz discloses the braiding is free of discontinuities resulting a continuous surface (figure 2, col. 4 ll. 8-15).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,334,864 to Amplatz in view of U.S. Patent 5,725,552 to Kotula.
As to claim 7 Amplatz discloses the device above but is silent about all ends of the braid are welded together. 
Kotula teaches a similar device (expandable medical device of occlusion, abstract) having a base body comprising wires, where ends of the wires are welded together (col. 6 ll. 15-20) for the purpose of affixing ends of wires together to prevent unraveling. Kotula teaches a clamp can be used to secure ends of wires (col. 6 ll. 4-15), similar to Amplatz, or welding them together. Both mechanisms will secure the ends to prevent the wires from unraveling. Therefore the ends of the wires in clamp 16 of Amplatz alternatively can be welded together. It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute welding the ends of the wires together as taught by Kotula instead of the clamping the ends in the device Amplatz in order for using a similar mechanism that will prevent the ends of wires from unraveling.
As to claim 9, Amplatz discloses an implantable occlusion device (14, col. 3 ll. 62-65) made from a base body having a first end (where 16 is located, figure 3) and a second end (where 32 is located, figure 3) the base body comprising a braiding made of wires (col. 4 ll. 8-15), each wire having a length with a middle region and two ends (figure 3, col. 4 ll. 8-15); wherein the wires are intertwined from their middle region (32, figure 3, col. 4 ll. 8-15, if the ends of each wire are clamped at 16, then the middle will be where the flange 32 is located) and braided in a direction outward from a center region of the first end towards the second end (figure 3, col. 4 ll. 8-15); and, wherein ends of the wires converge at the second end in a fixation (16, figure 3, col. 4 ll. 8-15) but is silent about the base body is heat set into a suitable form for said implantable occlusion device. Amplatz does disclose the device is a self-expanding device made from a tubular metal fabric (co. 4 ll. 8-10).
Kotula teaches a similar device (expandable medical device of occlusion, abstract) having a base body heat set into a suitable form for an implantable occlusion device (col. 5 ll. 10-25) for the purpose of using a suitable material to set a desired shape of the device. It would have been obvious to one of ordinary sill in the art at the time of the invention to have the device of Amplatz be heat set as taught by Kotula in order for using a suitable material to set a desired shape of the device.
As to claim 10, with the device of Amplatz and Kotula above, Amplatz  discloses the first end comprises a proximal retention area (32) and wherein the second end comprises a distal retention area (16) when the implantable occlusion device is heat set. 
As to claim 11, with the device of Amplatz and Kotula above Kotula further teaches the base body comprising wires, where ends of the wires are welded together (col. 6 ll. 15-20) for the purpose of affixing ends of wires together to prevent unraveling. Kotula teaches a clamp can be used to secure ends of wires (col. 6 ll. 4-15), similar to Amplatz, or welding them together. Both mechanisms will secure the ends to prevent the wires from unraveling. Therefore the ends of the wires in clamp 16 of Amplatz can alternatively be welded together. It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute welding the ends of the wires together as taught by Kotula instead of the clamping the ends in the device Amplatz in order for using a similar mechanism that will prevent the ends of wires from unraveling.
As to claim 12, with the device of Amplatz and Kotula above, Amplatz  discloses the first end of the base body comprises a braided wall at the first end of the braiding (32, figure 3).
As to claim 13, 14, with the device of Amplatz and Kotula above, Amplatz  discloses the braiding has a completely closed braided wall and a continuous surface at the first end of the braiding (32, figure 2,7, col. 5 ll. 15-30, the disc 32 is occludes the opening, and as seen in figure 2, will be a closed braided wall).
As to claim 15, with the device of Amplatz and Kotula above, Amplatz  discloses the braiding is free of discontinuities resulting a continuous surface (figure 2, col. 4 ll. 8-15).
As to claim 16-19, with the device of Amplatz and Kotula above, Amplatz  discloses the implantable occlusion device is an ASD, PFD, PDA, VSD occlusion device (col. 3 ll. 66- col. 4 ll. 4). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7, 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14 of U.S. Patent No. 9,532,772 to Moszner. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims with respect to claim 2, a base body for a medical implantable device (claim 1), the base body having a first end (proximal retention area, claim 1) and a second end (distal retention area, claim 1), the base body comprising: a braiding made of wires (claim 1), each wire having a length extending between two ends, the braiding having a sack-form (claim 1, how the wires converge at one end, claim 3), wherein, the wires are intertwined from a middle region (claim 1) of said length in a direction outward from a center region of the first end of said base body towards the second end of said base body, and wherein said ends of said wires are converged at said second end of said base body only (claim 1).  
With respect to claim 9, the reference patent claims an implantable occlusion device (claim 1) made from a base body having a first end (claim 1, proximal retention area) and a second end (claim 1, distal retention area) the base body comprising a braiding made of wires (claim 1), each wire having a length with a middle region and two ends (claim 1); wherein the wires are intertwined from their middle region (claim 1) and braided in a direction outward from a center region of the first end towards the second end (claim 1); wherein the base body is heat set into a suitable form for said implantable occlusion device (claim 1); and, wherein ends of the wires converge at the second end in a fixation (claim 1).
Claims 2-7, 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,743,852 to Moszner. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims with respect to claim 2, a base body for a medical implantable device (claim 1), the base body having a first end (proximal end, claim 1) and a second end (distal end, claim 1), the base body comprising: a braiding made of wires (claim 1), each wire having a length extending between two ends, the braiding having a sack-form (claim 1, how the wires converge at one end, claim 3), wherein, the wires are intertwined from a middle region (claim 1) of said length in a direction outward from a center region of the first end of said base body towards the second end of said base body, and wherein said ends of said wires are converged at said second end of said base body only (claim 1).  
With respect to claim 9, the reference patent claims an implantable occlusion device (claim 1) made from a base body having a first end (claim 1, proximal retention area) and a second end (claim 1, distal retention area) the base body comprising a braiding made of wires (claim 1), each wire having a length with a middle region and two ends (claim 1); wherein the wires are intertwined from their middle region (claim 1) and braided in a direction outward from a center region of the first end towards the second end (claim 1); wherein the base body is heat set into a suitable form for said implantable occlusion device (claim 1); and, wherein ends of the wires converge at the second end in a fixation (claim 1).
Claims 2-7, 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9,826,980 to Figulla. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims with respect to claim 2, a base body for a medical implantable device (claim 1), the base body having a first end (distal retention region, claim 1) and a second end (proximal retention region, claim 1), the base body comprising: a braiding made of wires (claim 1), each wire having a length extending between two ends, the braiding having a sack-form (claim 1, 5 how the wires converge at one end, claim 5), wherein, the wires are intertwined from a middle region (claim 1) of said length in a direction outward from a center region of the first end of said base body towards the second end of said base body, and wherein said ends of said wires are converged at said second end of said base body only (claim 4, 5).  
With respect to claim 9, the reference patent claims an implantable occlusion device (claim 1) made from a base body having a first end (claim 1, distal retention region) and a second end (claim 1, proximal retention region) the base body comprising a braiding made of wires (claim 1), each wire having a length with a middle region and two ends (claim 1); wherein the wires are intertwined from their middle region (claim 1) and braided in a direction outward from a center region of the first end towards the second end (claim 1); wherein the base body is heat set into a suitable form for said implantable occlusion device (claim 1); and, wherein ends of the wires converge at the second end in a fixation (claim 4, 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771